Citation Nr: 1201180	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-33 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for a right knee strain since April 29, 2007?

2.  What evaluation is warranted for a left knee strain from April 29, 2007 to July 22, 2008?

3.  What evaluation is warranted for a left knee strain since July 23, 2008?

4.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from February 1991 to April 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of November 2007 and August 2008 of the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina and Roanoke, Virginia, respectively.  

The issue of entitlement to service connection for a right foot disability, and the question what evaluation is warranted for a left knee strain from July 23, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 23, 2008, a left knee strain was manifested by normal extension, flexion no less than 130 degrees, pain on motion, mild effusion, and no objective evidence of instability.

2.  Since April 26, 2007, a right knee strain has been manifested by normal extension and flexion, mild effusion, pain on motion, and no objective evidence of instability.



CONCLUSIONS OF LAW

1.  Between April 26, 2007 and July 22, 2008, a left knee strain did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5017, 5257, 5258, 5260, 5261 (2011).

2.  Since April 26, 2007, a right knee strain has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5017, 5257, 5258, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection for left and right knee strains has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, including VA treatment records and providing the Veteran with VA examinations.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011). 

The Veteran's appeal for higher ratings stems from rating decisions that granted entitlement to service connection and initial ratings.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

When evaluating a disorder due to a loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's right and left knee disabilities have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which contemplates gout.  Under this provision, the disability is to be evaluated under the provisions of Diagnostic Code 5002, for rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Diagnostic Code 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or it is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned. 

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. 

For chronic residuals, Diagnostic Code 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).

Flexion of the leg limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Id.

Extension of the leg limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable. Id. 

Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  A 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  Id.

Limitation of motion and instability of the knee are two, separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

At the outset, the Board notes that the RO has awarded a 10 percent disability rating based on painful motion.  Accordingly, the RO has rated the Veteran's disability based on chronic residuals under Diagnostic Code 5002 for limitation of motion rather than an active disease process.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that either a left knee strain prior to July 23, 2008; or a right knee strain since April 26, 2007, meets the criteria for an evaluation in excess of 10 percent based upon painful motion.  At the time of the July 2008 VA examination, the Veteran's range of motion for each knee was from 0 degrees of extension to 140 degrees of flexion.  Neither of these ranges warrants a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Indeed, the record shows that the Veteran has consistently been noted to have full extension of both knees.  Moreover, throughout the appeal period, treatment records have noted flexion of the left knee to be, at worst, 10 degrees less than full flexion, and right knee flexion to be normal.  Therefore, the Veteran is not entitled to a compensable evaluation for either a limitation of flexion or extension.  The July 2008 examiner found that the Veteran was limited after repetitive use by pain, however, the additional limitation of motion was zero degrees.  X-rays of both knees were within normal limits.  These findings provide no basis to provide higher initial ratings for either knee.

The Board has considered the holding in DeLuca and finds that the assigned 10 percent evaluation fully compensates the Veteran's pain in light of the noncompensable loss of both flexion and extension.  As noted, the July 2008 VA examiner noted objective evidence of pain following repetitive motion, but there were no additional limitations of motion after repetitive motion.  Such findings preponderate against establishing entitlement to an initial evaluation in excess of 10 percent for either the left or the right knee based upon painful motion. 

Turning to whether a separate compensable rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the record reflects that the Veteran has consistently complained of knee instability.  In April 2007, he was noted to have a slightly positive McMurray's test on the left knee.  At the July 2008 VA examination, the Veteran reported that knees gave out and he reported using a left knee brace for stability.  Moreover, private treatment records of November 2009 note the Veteran was treated following a report that he fell down stairs after his knee gave out.  

Significantly, clinical examinations have consistently revealed no ligamentous instability.  At the July 2008 examination, the examiner noted that the medial and lateral, and anterior and posterior cruciate ligaments stability tests of both knees were within normal limits.  Neither knee showed evidence of subluxation.  

The Board places greater weight on objective findings of record.  While the Veteran has reported subjective instability bilaterally, and while he uses a left knee brace for stability, objective evidence of instability has not been objectively noted at any time during the appeal period.  While the Veteran may be competent to report symptoms of feelings instability the fact is that there have been no objective findings of instability at any time by either private or VA examiners.  Accordingly, the Veteran is not entitled to a separate rating for instability of either knee.

The record reflects that the Veteran has been diagnosed and treated for meniscal tears of both knees.  Therefore, the Board considered whether a separate rating under Diagnostic Code 5258 is warranted.  However, a review of the evidence of record shows that the Veteran's disability has not been manifested by frequent episodes of locking, pain, and effusion into the joint. 

While private treatment records and the July 2008 VA examination noted that the Veteran reported knee swelling, Lachman's sign has consistently been negative.  Moreover, McMurray's testing has been consistently negative with the exception of the one slight positive finding on the left knee in April 2007.  There is no clinical evidence that either knee has locked during the appellate term.  

While effusion was noted in private treatment records dated between 2005 and 2007, at the VA examination of July 2008, no effusion was noted.  Moreover, most often when noted, effusion has been noted to be minimal.  Accordingly, a separate compensable rating under Diagnostic Code 5258 is not warranted. 

Finally, at the July 2008 VA examination scars were noted on the left knee associated with previous surgeries.  However, the scars were neither painful nor disfiguring.  There was no ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  The scars measured 1 centimeter by 1 centimeter, and 1 centimeter by 0.5 centimeter.  Accordingly, the Veteran is not entitled to a separate evaluation for left knee scars.  38 C.F.R. § 4.118.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular ratings inadequate.  The claimant's right and left knee strain are evaluated under the applicable diagnostic codes that specifically contemplate the level of occupational impairment caused by the disability. 

The evidence of record preponderates against finding that the appellant's disabilities have caused a marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  

As for complaints of pain in the above-mentioned records, these complaints were considered in the schedular ratings now assigned pursuant to DeLuca.  His complaints of pain do not, in and of themselves, show that any employment interference due to the disabilities alone caused impairment with employment over and above that contemplated by the assigned ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Accordingly, entitlement to an evaluation in excess of 10 percent for a left knee strain prior to July 23, 2008, and for a right knee strain since April 26, 2007 is denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a left knee strain between April 26, 2007 and July 22, 2008, is denied. 

Entitlement to an evaluation in excess of 10 percent for a right knee strain since April 26, 2007, is denied. 


REMAND

In regards to the Veteran's claim for an increased evaluation of a left knee strain since July 23, 2008, the record reflects that the Veteran underwent a left knee surgery in October 2009.  While private treatment records documenting the surgery are of record, the appellant has not undergone a postsurgical VA compensation examination.  Therefore, the evidence is insufficient to properly evaluate the severity of the service connected left knee strain since July 23, 2008 and since the 2009 surgery.  On remand, the Veteran should be afforded a VA examination to determine the current level of severity of the service connected left knee strain.

Regarding the claim for service connection for a right foot disability, service treatment records show the Veteran was treated for a high grade right foot stress fracture of the right second metatarsal shaft in January and February 1992.  Post service lay statements note that the Veteran has continued to have right foot problems including pain but he has not been afforded a VA examination regarding his claimed right foot disability.  Considering the low threshold required for a VA examination, on remand the Veteran must be afforded a VA examination to determine if any current right foot disorder is related to service, to include residuals of the stress fracture in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all health care providers who have treated his left knee disorder since July 23, 2008, and all providers who have treated his right foot disorder since separation from active duty.  Thereafter, the RO should attempt to secure any pertinent records which are not already part of the claims folder.  Duplicate records should not be added.  If the RO cannot locate all pertinent records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA orthopedic examination to determine the current severity of his left knee strain.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left knee strain.  The examiner is to address the extent, if any, of functional loss of use of the left knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including during such times as flare-ups or after prolonged use.  If possible these findings should be portrayed in terms of degrees of additional loss of motion.  A complete rationale for any opinions expressed must be provided.

3.  The VA orthopedic examination should also address the nature and etiology of any diagnosed right foot disability.  The claims folder is to be made available for the examining physician to review.  The examining physician is to specifically opine whether it is it at least as likely as not that any diagnosed right foot disability was incurred in or aggravated by service, or is a residual of any in-service injury.  All opinions expressed must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles. 

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remaining issues on appeal, to include entitlement to a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 (2011) following the appellant's October 2009 surgery.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative are to be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


